Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on December 2, 2020.

Restrictions/Elections
Applicant’s election of Group I (Claims 1-2 and 21-31) in the reply filed on December 2, 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a).

Applicant election of gout as the colchicine sensitive disorder is also acknowledged.

Status of Claims
Claims 1-2 and 21-31 are currently pending and are the subject of this office action.
Claims 1-2 and 21-31 are presently under examination as they relate to gout.

Since gout was an election corresponding to a restriction requirement, all other diseases encompassed by the instant claims (i.e. colchicine sensitive disorders other are not being examined since they are withdrawn as non-elected inventions.  As such, it is suggested that Applicant amends the claims accordingly in order to remove all non-elected diseases inventions (see Improper Markush Group rejection below).

Priority
	The present application is a CON of 15/818,905 (ABN) filed on 11/21/2017, which is a DIV of 15/358,621 (US 9,907,751) filed on 11/22/2016, which claims benefit of PRO 60/206,232 filed 03/10/2016.

Claim Rejections- Improper Markush Group.
Claims 1-2 and 21-31 are rejected under Improper Markush Group.
The improper Markush Group Rejection is based on a judicially approved doctrine when the claim contains an improper grouping of alternatively useable species. A Markush claim contains an "improper Markush grouping" if: (1) the species of the Markush group do not share a single structural similarity," or (2) the species do not share a common use. Members of a Markush group share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).

Claims 1-2 and 21-31 encompass a wide variety of diseases (i.e. colchicine sensitive disorders which encompass diseases like: prophylactic treatment of gout, familial Mediterranean fever, pericarditis, etc.) which are known to have different etiologies and pathophysiologies, have different stages of progression and require different treatments and patient populations.
In order to overcome this rejection, Applicant should amend the above claims (1-2 and 21-31) so they only recite gout as the only disease being treated.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of gout comprising the oral administration of a liquid colchicine solution comprising:

    PNG
    media_image1.png
    275
    298
    media_image1.png
    Greyscale

(See Table 1 on page 18 of the instant specification, Example 1 on page 24 and Table 11 on pages 29-30), it does not reasonably provide enablement for treating gout with any other liquid colchicine formulation.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.

To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996). As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation".


1-    the quantity of experimentation necessary,
2-    the amount of direction or guidance provided,
3-    the presence or absence of working examples,
4-    the nature of the invention,
5-    the state of the prior art,
6-    the relative skill of those in the art,
7-    the predictability of the art, and
8-    the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.    The nature of the invention
Claims 1-2 and 21-31 recite a method of treating gout comprising the administration of a liquid colchicine solution.

2.    The relative skill of those in the art


3.    The state and predictability of the art
A search of the prior art revealed that the only colchicine formulations available for the treatment of gout are in the form of solid tablets under the commercial name of COLCRYS® (see Roberts et. al. US 2015/0164831, paragraph [0005]).  There are no liquid formulations available.  In fact, the prior art teaches that solutions of colchicine are very unstable due to light degradation (see for example Habib et. al. (Drug Development and Industrial Pharmacy (1989) 15:1905-1909) and Roberts et. al. (US 2015/0164831, paragraph [0007]).
Further, Habib teaches that glycerin (one of the components of the instant formulation (See Table 1 on page 18 of the instant specification, Example 1 on page 24 and Table 11 on pages 29-30) was the most detrimental to the photostability of colchicine (see page 1909 under conclusions).
As such, making stable colchicine solutions is very unpredictable   

4.    The breadth of the claims
The breadth of the claims is not commensurate in scope with the disclosure.
Most of the claims do not require any additional specific excipient or at the most one, despite Applicant only example that requires very specific excipients and in very 
Claim 21 recites a number of excipients in a generic way.

5.    The amount of direction or guidance provided and the presence or absence     of working examples
MPEP 2164.03 states: “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work”.


    PNG
    media_image1.png
    275
    298
    media_image1.png
    Greyscale

(See Table 1 on page 18 of the instant specification, Example 1 on page 24 and Table 11 on pages 29-30). 
Thus, while the specification provides a single very specific liquid colchicine formulation, the specification appears to be silent on a nexus this specific formulation and any other formulation comprising liquid colchicine capable of providing a desired stability, in particular when the prior art (see discussion above) teaches the difficulties in obtaining such stable liquid formulations of colchicine.
As such, if there is no correlation, then the examples do not constitute working examples. While it is understood that the absence of working examples should never be the sole reason for rejecting a claim as being broader than an enabling disclosure, the criticality of working examples in an unpredictable art, such as making a stable liquid formulation of colchicine, is required for practice of the claimed invention.


6. The quantity of experimentation necessary
As discussed above (see: 3. the state and predictability of the art), the unpredictability in the prior art in obtaining stable liquid colchicine formulations, and based on the only example of a stable liquid colchicine solution (see: 5. The amount of direction or guidance and the presence or absence of working examples above) it is expected that some if not most of the liquid colchicine solutions, will not afford a stable colchicine formulation as inferred by the claims and contemplated by the specification.
So, determining which excipients other than the ones disclosed in the specification and the relative ratios, that would provide stable liquid colchicine solutions, will require further search and experimentation.
This is undue experimentation given the limited guidance and direction provided by Applicants.

7. Conclusion
Accordingly, the inventions of claims 1-2 and 21-31 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2 and 21-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-47 of copending Application No. 16/544,607 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a method of treating gout comprising the administration of a composition comprising a liquid formulation of colchicine 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 and 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,226,423. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a method of treating gout comprising the administration of a composition comprising a liquid formulation of colchicine.

Claims 1-2 and 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,383,820. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a method of treating gout comprising the administration of a composition comprising a liquid formulation of colchicine.

Claims 1-2 and 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,383,821. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a method of treating gout comprising the administration of a composition comprising a liquid formulation of colchicine

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
February 22, 2021.